                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7

                                   8         NAREN CHAGANTI, et al.,                          Case No. 19-cv-07493-VKD
                                                          Plaintiffs,
                                   9
                                                                                              ORDER FOR REASSIGNMENT TO A
                                                    v.                                        DISTRICT JUDGE
                                  10

                                  11         TRAVELERS PROPERTY CASUALTY
                                             COMPANY OF AMERICA, et al.,
                                  12
Northern District of California




                                                          Defendants.
 United States District Court




                                  13

                                  14             Defendant Travelers Property Casualty Company of America’s (“Travelers”) has moved to

                                  15   dismiss for failure to state a claim, or alternatively for a more definite statement. Dkt. No. 10.

                                  16   Plaintiffs have moved to remand this action to state court. Dkt. No. 16. Although plaintiffs and

                                  17   Travelers have appeared and consented to proceed before a magistrate judge (Dkt. Nos. 8, 17),

                                  18   individual defendants Joseph Tancredy and Robert Killingsworth have not yet been served,1 have

                                  19   not appeared, and have not consented. See Dkt. No. 15.

                                  20             Absent the consent of all parties, this Court does not have jurisdiction over this matter and

                                  21   must refer the case to a district judge. 28 U.S.C. § 636; Williams v. King, 875 F.3d 500 (9th Cir.

                                  22   2017). Accordingly, it is ordered that this case be reassigned to a district judge. All pending

                                  23   motion hearings and scheduled appearances are hereby vacated and will be reset by the newly

                                  24   assigned judge.

                                  25   ///

                                  26
                                  27   1
                                        The Court ordered plaintiffs to file proof of service of the complaint and summons on defendants
                                  28   Tancredy and Killingsworth by November 29, 2019, if such defendants had been served. Dkt. No.
                                       14. Plaintiffs did not file proof of service.
                                   1         IT IS SO ORDERED.

                                   2   Dated: December 2, 2019

                                   3
                                                                     VIRGINIA K. DEMARCHI
                                   4                                 United States Magistrate Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 2
